ERROR to the Rush Circuit Court. The Supreme Court of the United States 'permitted a remittitur to be entered in a case similar to that in the text. The following is the formal entry:“Whereupon it is considered, ordered, and adjudged by this Court, that the judgment of the said Circuit Court in this cause be, and the same is hereby affirmed without costs, deducting from the said judgment of the said Circuit Court, the amount so deducted as aforesaid.” Bank of Kentucky v. Ashley et al. 2 Peters, 327.